982 A.2d 968 (2009)
200 N.J. 434
In the Matter of Elisa AMBROSIO, an Attorney at Law.
D-6 September Term 2009, 65,038
Supreme Court of New Jersey.
November 19, 2009.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 09-094, concluding that ELISA AMBROSIO of NEWARK, who was admitted to the bar of this State in 2000, should be reprimanded for violating RPC 1.5(a) (failure to safeguard funds), RPC 1.15 (record-keeping violations), and New Jersey Advisory Committee on Professional Ethics Opinion 454, 105 N.J.L.J. 441 (1980) (disbursing against uncollected funds);
And the Disciplinary Review Board having further concluded that respondent should be required to complete courses in law office management and trust accounting, and submit quarterly trust account reconciliations to the Office of Attorney Ethics for a period of two years;
And good cause appearing;
It is ORDERED that ELISA AMBROSIO is hereby reprimanded; and it is further
ORDERED that respondent shall enroll in and complete courses in law office management and trust accounting on a schedule to be determined by the Office of Attorney Ethics and submit satisfactory proof of completion to the Office of Attorney Ethics; and it is further
ORDERED that respondent shall submit to the Office of Attorney Ethics quarterly reconciliations of her attorney accounts for a period of two years and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.